DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 12/17/2021, claims 1-4 and 8-9 were amended, claims 5-7 were canceled and new claims 10-13 were added. Therefore, claims 1-4 and 8-13 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-4,  8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (Koji; JP 2009018625 – provided in the IDS and machine translation is used) in view of Ebina (US 2017/0021837).
For claim 1, Koji discloses a vehicle operation assistance device comprising:
at least one memory [E.g. 0020-0024; it is inherent that there is at least a ram memory in order to process that data] configured to store instruction; and
 at least one processor [E.g. 0024; vehicle control unit] configured to execute the instruction to:
determine whether a recognition range including a visual line range of an operator of a mobile body corresponds to either an operation panel range to be operated or an external-environment checking range [E.g. 0031: The actuator control unit 120 receives the gaze input of 
on the operation panel in the vehicle (S106), emergency stop measures such as deceleration and shoulder stop are implemented. (S107), 0046: When the gaze detection device 15 detects gaze more than a preset threshold time or a preset number of threshold times in the same direction in the gaze input by the driver (S117), the direction is a dangerous location or Since there is a high possibility of being an avoidance area, detection and recognition processing of sensors of vehicles such as the radar 11 and the camera 12 are focused on the direction (S118), 0039-0045, 0032-0037]; 
calculate alertness and attentiveness of the operator based on of at least movement of a visual line of the operator [E.g. 0035: The operation for ensuring safety in the travel control apparatus of this embodiment will be described below. 2 and 3 are flowcharts showing operations based on the line-of-sight input of the travel control device, 0028: The driver attention level detection unit 108 is for detecting the degree of attention given by the driver based on the driver's line-of-sight direction detected by the line-of-sight detection device 15. The degree of attention paid by the driver detected by the driver attention level detection unit 108 is, for example, that the driver confirms safety with a gaze at the preceding vehicle, pedestrian, roadside object, etc. This is the number of times, the interval at which safety was confirmed, etc. 
control on-board devices [Fig. 1: elements 21, 22, 23 and 24] of the mobile body based on the recognition range of at least one of the alertness and the attentiveness [E.g. 0031-0032, 0038-0042, 0009-0011].
Koji fails to expressly disclose control the on-board devices of the mobile body when of at least one of the alertness and the attentiveness is higher than a threshold value.
However, as shown by Ebina, it was well known in the art of monitoring vehicle drivers to control on-board devices of a vehicle when at least one of alertness and attentiveness of the vehicle driver higher than a threshold value [E.g. claim 11, 0054-0059, 0064, and 0070].
It would have been obvious to one of ordinary skill in the art of monitoring vehicle drivers before the effective filling date of the claimed invention modify Koji with the teaching of Ebina so that the driver can be assured that the driving behavior is good and thereby increase the overall driver convenience.
For claim 2, Koji discloses wherein the at least one processor is configured to execute the instructions to control, when the recognition range corresponds to the external-environment checking range, any one of the on-board devices in accordance with a gaze position in the external-environment checking range [E.g. 0027: The driver attention level setting unit 106 determines whether the driver of the vehicle is in accordance with the surrounding situation acquired by the surrounding state acquisition unit 102 and the driving state acquired by the driving state acquisition unit 104 or the safety margin set by the safety margin setting unit 112. This is for setting the degree of attention that should be paid. The degree of attention to be paid by the driver set by the driver attention level setting unit 106 is, for example, a cycle in which the 
E.g. 0038: 0038: In any case, if the gaze detection device 15 detects that the driver is gazing at the abnormal stop display on the operation panel in the vehicle (S106), emergency stop measures such as deceleration and shoulder stop are implemented. (S107)].
For claim 4, Koji discloses wherein the at least one processor is configured to execute the instructions to perform, when at least one of the alertness and the attentiveness is lower than the threshold value, an output instruction of warning information to any one of the on-board devices in accordance with the recognition range [E.g. 0042: For each safety confirmation period set by the safety attention level setting unit 106, when the driver's attention level detection unit 108 does not detect the line of sight of the front confirmation, or the driver's attention level detection unit 108 detects the line of sight of the front confirmation. If there is no safety confirmation operation (continuous blinking, breathing, neck movement, etc.) even in the case (S110), the actuator control unit 120 operates the alarm actuator to warn the driver and brake The actuator 22 and the steering actuator 23 are operated to reduce the speed and stop the shoulder (S111), 0043: When a lane change (lane change) is performed (S112), the following processing is performed. If the driver's attention level detection unit 108 does not detect the line-of-sight and safety confirmation operation for the side mirror on the lane change side periodically (for example, 200 ms or more per second) (S113), the actuator control unit 120 Operates the alarm actuator to warn the driver and stops the lane change (S115), 0044: When the driver's attention level detection unit 108 does not detect the gaze and safety confirmation operation on the side and the front side of the lane change periodically (for example, 200 ms or more per second) (S114), actuator 
For claim 8, is interpreted and rejected as discussed with respect to claim 1.
For claim 9, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 11, Koji in view of Ebina further teaches calculate the alertness of the operator based on whether or not a state in which a visual line direction vector of the operator remains unchanged for at least a predetermined time appears a predetermined number of times per unit time [E.g. Ebina; 0047]; and control the on-board devices of the mobile body based on the recognition range when the alertness is higher than the threshold value [E.g. Ebina; claim 11, 0054-0059, 0064, and 0070].
	For claim 12, Koji in view of Ebina further teaches calculate the alertness of the operator based on whether or not a number of blinks of the operator appears at least a predetermined number of times per unit time [E.g. Ebina; 0032, 0047, 0075]; and control the on-board devices of the mobile body based on the recognition range when the alertness is higher than the threshold value [E.g. Ebina; claim 11, 0054-0059, 0064, and 0070].

Allowable Subject Matter
4.	Claims 10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689